-




                THEA~~RNEY                    GENERAL
                             OFTEXAS
                             AUSTINX,,TEXAR




    Dr.~C.W. Butler. Jr.
    Member, Texas Prison Board
    Crockett, Texas
    Dear Sir:                   Opinion No. O-110
                                Re: Employment of relatives in Texas
                                     Prison System.
           Your request for an opinion on the following stated
    questions has been received by this office.
           Your letter reads, in part, as follows:
          "1,* 13 it legal for a son-in-law of the
       warden of the Texas Prison System to work as
       Recreational Director and being paid from
       the Recreational Fund (A fund created from
       the revenue from gate receipts of the rodeo
       and commlssiarg, etc.) if~.andwhen he is em-
       ployed by the General Manager or Prison
       Board, however, he, the son-in-law takes
       orders from the tiardenas well as others who
       are employed in the Texas Prison System, but
       are his supervisors? This Recreational Uf-
       ficer is located at Huntsville"'atthe walls
       under the supervision of the warden and man-
       agement.
           "2. * * * * *"
           With reference to your second questlon, it is necessary
    that we have additional Information which we are requesting in
    a letter that follows.
          "3 . Is it legal for a Prison Board mem-
       berto keep an inmate, or convict, at his,
       the Board member's residence or home, to cook,
       as a,yard boy, driver of his car, or cars,
       and not for personal gain or to work for pro-
       fitfrom the Inmate's earnings? The Board
       member furnishes food and quarters (Board and
       room) for the inmate and may, or may not, buy
       the inmate's clothing. This act of keeping
       the inmate at the Board member's home or res-
                                                              -




Dr. C.W. Butler, Jr., page 2          O-110


    idence is to be with the consent and approval
    of the management, if it is legal to keep said
    Inmate at the~Board member's home or residence,
    then is it necessary to have the consent and
    approval of the Texas Prison Board before keep-
    iug said inmate,,or will the consent and ap-
    proval of the General Manager OP the management
    be sufficient and legal?
      n4. Is there any Special Law pertaining
   to the employment of relatives in the Texans
   Prison System other than any other Governmental
   Department in Texas?
      "5. Is it legal for the Texas Prison Board
   to vote to accept the resignation of an employee
   of the Texas Prison System when the employee
   never did present his or her resignation, and
   in fact refused to present their resignation?
   I am not questioning the legality of the Texas
   Prison Board having the authority to fire or
   discharge an employee, but the Board's legal au-
   authority,to vote to accept something that never
   did exist, and further the employee refused to
   present his resignation, and the prison Board
   did not vote to fire or discharge, but to accept
   the employee's resignation."
        Articles 432 and 433 of the Penal Code read as fol-
lows:
      Article 432. "No officer of this State or
   any officer of any district, county, city,
   precinct, school district, or other mnici-
   pal subdivision of this State, OP any offl-
   cer or member of any State, district, coun-
   ty, city, school distHct or other mnicipal
   board, or judge of any court, created by or
   under authority of any general or special law
   of this State, or any member of the Legisla-
   ture, shall appoint, or vote for, or confirm
   the appointment to any office, position,
   clerkship, employement or duty, or any person
   related within the second degree by affinity
   or within the third degree by consanguinity
   to the person so appointing or so voting, or to
   any other member of any such board, the Legis-
   lature, or court of which such person so ap-
   pointing or voting may be a member, when the
   salary, fees, or compensation of such appointee
Dr. C.W. Butler, Jr., page 3         O-110


    Is to be paid for, directly or indirectly, out of
    or from publFc funds or fees of office of any kind
    or character whatsoever.
       Article 433. "The inhibltlona set forth In
    this law shall apply to and include the Gover-
    nor, Lieutenant Governor, Speaker of the Rouse
    of Representatives, Railroad Commissioners, bead
    of departments of the State government, judges
    and members of any and all Bbards and courts
    established by or under the authority of any gen-
    eral or special law of this state, members of
    the Legislature, mayors, commissioners, recorders,
    ald,ermenand members of school boards of incor-
    porated cities and towns, public school trustees,
    officers and members of boards of managers of
    the State University and of Its several'branches,
    and of the various State educational lnstitu-
    tions and of the various State eleemosynarg
    institutions, and of the penitentiaries. This
    enumeration shall not be held to exclude from
    the operation and effect of this law any pe:-
    son included within its general provisions.
       Articles 6166a and 6166t3,Revised Civil Statutes, read
as follows:
      Article 6166a. "It shall be the policy
   of this State, in the operation and manage-
   ment of the Prison System, to so manage and
   conduct the same in that manner as will be
   consistent with the operation of a modern
   prison system, and with the view of making
   the System self-sustaining; and that those
   convicted of violating the law and sentenced
   to a term in the State Penitentiary shall
   have humane treatment, and be given oppor-
   tunity, encouragement and training in the
   matter of reformation. All prisoners shall
   be worked within the prison walls and upon
   farms owned or leased by the State; and in
   no event shall the labor of a prisoner be
   sold to any contractor or lessee to work on
   farms, or elsewhere, nor shall any-prlsoner
   be worked on any farm or otherwise, upon
   shares, except such farm be owned or leased
   by the State of Texas."
       Article 6166g. "The Texas Prison Board,
    together with the manager hereinafter pro-
 Dr. C.W. Butler, Jr., Page 4            O-110


       dad   for, shall be vested with,the exclusive
       management and control of the Prison System,
       and all propertles belonging thereto; subject
       only to the limitations 'ofthis Act, and shall
       be responsible for the management of the af-
       fairs of the Prison System and for the proper
       care, treatment, feeding, clothing and manage-
       ment of ths prisoners confined therein."
        The son-in-law of the warden of the State Prison System
 was employed by the Board or General Manager, and the warden did
 not employ, appoint, or vote for, or confirm the appointment
 or employment of his son-in-law.
         OnMay 13, 1939 this department held in an opinion
' written by D.D. Mahon, Assistant Attorney General, addressed
  to O.J.S. Ellingson, Manager, Texas Prison System, that it is
  within the power of the Texas Prison Board and the General Ran-
  ager of the Texas Prison System to discharge an employee at
  any time, and a resolution passed by the Board (a copy of
  which was sent to~the employee) and written notice from the
  General Manager to the employee is sufficient to effect such
  discharge.
          ‘In   of the foregoing statutes
                view                      and the opinion of
 this department referred to, you are respectfully advised that
 it is the opinion of this department that your questions should
 be answered as follows:
                 Yes
           ;:    ,";

          We answer your fifth questlon In conformity with opinion
 NO   O-751, a copy of which is enclosed, herewith.
           Trusting that the foregoing answers your inquiries, we
 remain
                                        Yours very truly
                                     ATTORNEY GENEPAL OF TEXAS

 AW:omb:wc                              By s/Ardell Williams
 ENCL.                                       Ardell~Williams
                                             Assistant
 APPROVED JUN 29, 1939
 s/Gerald C. Mann                       Approved Opinion Committee
 ATTORNEY GENERAL ~OF TEXAS             By s/RwF Chairman